Citation Nr: 1218639	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter is with the RO in Montgomery, Alabama. 

Regarding the characterization of the Veteran's claim currently on appeal, the Veteran originally applied for service connection for PTSD in her July 2006 claim. The Board notes that VA medical records show that the Veteran has been diagnosed with depression and anxiety in addition to PTSD. Therefore, to afford the Veteran the fullest consideration of her claim, the Board has characterized the Veteran's current claim as one for an acquired psychiatric disorder to broadly encompass all manifestations of the Veteran's psychiatric disorder evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that during service she was sexually harassed and assaulted on several occasions.  She indicates that in August 1978 she was sexually propositioned by another woman.  In October 1978, her drill sergeant as well as another drill sergeant indicated to her that female trainees who had sex with them passed their school.  In November 1979, a drill sergeant called her down to his office in the middle of the night and sexually propositioned her, threatening to send her home if she did not comply.  She refused, but felt traumatized.  Then, the sexual harassment continued where she states she was the only female.  She indicates that she gave in to the advances at one time because she did not know where to turn.  Afterwards, her superiors made her paint buses and lines.  She stated that she went to her chain of command and after an investigation, they released three sergeants and counseled all of them.  The Veteran states that she could not remember all of their names, but SFC R was the PLT Sergeant and SSG J was the operation SSG.  In the 1980s and thereafter, the Veteran indicates that she underwent constant racial and gender based harassment.  She felt that eventually it resulted in a mission by a CPT L to get her out of the army. She stated that her EER changed drastically.  She contends that as a result of the assault and harassment in service, she has developed a psychiatric disorder, to include PTSD, and asks that the VA grant her benefits for this psychiatric disorder.  The RO has denied her claim for benefits and she has appealed to the Board for review. 

The Veteran's PTSD claim differs from other PTSD claims in that the claimed stressors involve physical and sexual assault along with sexual, racial, and gender based harassment.  PTSD claims involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Pertinent provisions of Manual M21-1MR specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR IV.ii.1.D; see also YR v. West, 11 Vet. App. 393, 399 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3). 

Additionally, evidence of behavior changes following the claimed assault may indicate the occurrence of an in-service stressor.  Examples of such behavior changes that may constitute credible evidence of a stressor include: a request for a transfer to another military duty assignment; deterioration in work performance, to include changes performance evaluations; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  See also M21-1, Part III, 5.14(d). 

The record shows the Veteran has not been provided with adequate notice of the provisions that apply to cases involving service connection for PTSD to include those claims based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.   Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veteran s Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

The Veteran's service records are negative for any indication of any sexual or racial harassment.  However, cases involving allegations of a personal assault- to include sexual assault-fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304 , as well as VA's Adjudication Procedure Manual, M21-1, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(3).  See also M21-1, Part III, 5.14(d). 

In addition, 38 C.F.R. § 3.304(f)(3)  provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  Given the above evidence, the Board finds that a remand for a VA examination and opinion would be helpful in resolving the claim for service connection for an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Prior to arranging for the Veteran to undergo examination, all outstanding VA medical records should be obtained and associated with the claims file. The claims file currently includes outpatient mental health treatment records from the Birmingham VA medical center (VAMC), dated from June 2003 to July 2007.  VA's duty to assist includes obtaining records of all relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Hence, the RO must obtain all outstanding VA mental health treatment records from the Birmingham VAMC for the periods from August 1995 to June 2003 and from July 2007 to the present.  In addition, VA medical records reflect that she received treatment through Dr. Ford at UAB, but those medical records are not of record.  See August 2004 VA medical record.  

Also, VA medical records reflect that the Veteran is in receipt of workers compensation benefits and Social Security disability benefits.  The VA medical records indicate that the psychiatric disorder was advanced as a reason to continue receipt of the workers compensation benefit.  See July 2007 letter from a VA clinical psychologist.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As these records may be relevant to the claim, they should be requested, and associated with the Veteran's claims file.

Finally, the Veteran's complete service personnel records have not been obtained.  These records should be requested on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for PTSD based on in-service sexual harassment and personal assault and that such claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review. 

2.  Ask the Veteran to identify all health care providers that have treated her for acquired psychiatric disorders, and attempt to obtain records from each health care provider that she identifies who might have available records of such treatment, if not already in the claims file. 
Specifically, she should be requested to provide authorization for Dr. Ford at UAB, as referenced in an August 2004 VA treatment record as providing medical care for the Veteran.

If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim. See 38 C.F.R. § 3.159(e) (2011). 

3.  Regardless of the Veteran's response, obtain all VA medical records pertaining to the treatment of a psychiatric disorder from the Birmingham VAMC for the periods from August 1995 to June 2003 and from July 2007 to the present.

4.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

5.  Request from the appropriate agency, including the U.S. Department of Labor, copies of documents pertaining to workers compensation benefits including the medical records considered in granting and continuing the benefits.  

6.  Request the Veteran's complete service personnel records from the appropriate agency.  

7.  After completing the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The claims file must to be made available to the examiner in conjunction with the examination and the examiner should indicate in the report that the file was reviewed. All indicated tests are to be conducted.

The psychiatric examiner should take a history from the Veteran and review the entire claims file, and render an opinion as to (1) whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria and whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor, and (2) for diagnoses other than PTSD, including depression/anxiety, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.

In addition, in reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the harassment and/or assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any in-service personal assault described by the Veteran occurred.  If so, then the examiner should make a determination as to whether the Veteran at least as likely as not currently has PTSD as a result of the stressor event.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

8.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD. If this claim is not granted to the Veteran's satisfaction, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


